                                                                           Case 2:18-cv-01898-RCJ-NJK Document 48 Filed 07/01/19 Page 1 of 2



                                                                     1    MICHAEL D. RAWLINS, ESQ.
                                                                          Nevada Bar No. 5467
                                                                     2    ANDREW S. BLAYLOCK, ESQ.
                                                                          Nevada Bar No. 13666
                                                                     3    SMITH & SHAPIRO, PLLC
                                                                          3333 E. Serene Ave., Suite 130
                                                                     4    Henderson, Nevada 89074
                                                                          (702) 318-5033
                                                                     5
                                                                          Attorneys for Plaintiff The Shoppes at the Palazzo, LLC
                                                                     6

                                                                     7                                  UNITED STATED DISTRICT COURT
                                                                     8                                          DISTRICT OF NEVADA
                                                                     9
                                                                          THE SHOPPES AT THE PALAZZO, LLC, a                        CASE NO.:   2:18-cv-01898-RCJ-NJK
                                                                     10   Delaware limited liability company,
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                                                                                    STIPULATION AND ORDER FOR
                                    3333 E. Serene Ave., Suite 130




                                                                     11                          Plaintiff,
                                                                                 vs.                                                EXTENSION OF TIME TO FILE JOINT
                                         Henderson, NV 89074




                                                                     12                                                             PRETRIAL ORDER
                                                                          PREMIER COSMETICS LABORATORIES,                           (SECOND REQUEST)
                                                                     13
                                                                          LTD., D/B/A TRESOR RARE, a Georgia
                                                                     14   corporation, DOE Individuals I-X; ROE
                                                                          Corporations 1-X,
                                                                     15
                                                                                                 Defendant.
                                                                     16

                                                                     17

                                                                     18           COMES NOW Plaintiff The Shoppes At The Palazzo, LLC and Defendant Premier
                                                                     19   Cosmetics Laboratories, Ltd. d/b/a Tresor Rare by and through their undersigned counsel and
                                                                     20   brings forth the instant Stipulation and Order for Extension of Time to File Joint Pretrial Order
                                                                     21   pursuant to LR IA 6-1.
                                                                     22           The parties are on the eve of settlement and have exchanged a first draft of the proposed
                                                                     23   settlement agreement. The Joint Pretrial Order is presently due on July 1, 2019. The parties are
                                                                     24   seeking a one-month extension to file the Joint Pretrial Order, which will be due on August 1,
                                                                     25   2019. This extension is being sought to give the parties time to finalize their settlement agreement.
                                                                     26   \\\
                                                                     27   \\\
                                                                     28   \\\


                                                                                                                              1
                                                                           Case 2:18-cv-01898-RCJ-NJK Document 48 Filed 07/01/19 Page 2 of 2



                                                                     1    This is the second extension being requested by the parties.

                                                                     2           Dated this 1st day of July, 2019.

                                                                     3    SMITH & SHAPIRO, PLLC                            LEVINE GARFINKEL & ECKERSLEY
                                                                     4

                                                                     5    By /s/Michael D. Rawlins                         By /s/Louis E. Garfinkel
                                                                              Michael D. Rawlins, Esq.                        Louis E. Garfinkel, Esq.
                                                                     6        Nevada Bar No. 5467                             NV Bar No. 3416
                                                                              Andrew S. Blaylock, Esq.                        1671 W. Horizon Ridge Pkwy, Suite 230
                                                                     7        Nevada Bar No. 13666                            Henderson, NV 89012
                                                                              3333 E. Serene Ave., Suite #130                 Attorneys for Defendant
                                                                     8
                                                                              Henderson, NV 89074
                                                                     9       Attorneys for Plaintiff

                                                                     10
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC
                                    3333 E. Serene Ave., Suite 130




                                                                     11                                                IT IS SO ORDERED:
                                         Henderson, NV 89074




                                                                     12

                                                                     13
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                                     14
                                                                                                                       DATED: July 2, 2019
                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28



                                                                                                                           2
